DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  Claim 1 is pending. 
The present application is a continuation of U.S. Patent Application No. 14/182,690, filed February 18, 2074, now abandoned, which is a continuation-in-part of U.S. Patent Application No. 13/881,777, filed June 13, 2013, now abandoned, which claims priority to U.S Provisional Application No. 61/766,473, filed February 19, 2013 and which claims priority to National Stage Application under 35 U.S.C. § 371 of International Application No. PCT/US2014 1/058249, filed October 28, 2071, which claims priority to US. Provisional 61/407,714, filed October 28, 2010.
The first line requires updated. 

Information Disclosure Statement
An information disclosure statement filed 9/15/2020 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Claim Objections
Claims 1, 4, 9, 10, 12-17 and 21-24 are objected to because of the following informalities:  the first line and line 5-6 should for consistency refer to the locations consistently. As well, they are independent limitations and require independent articles. The recitation should be  --tumors, cancer cells or cancerous tissues—and inline 5-6 –the tumors, the cancerous tissues or the cancerous tissues--. As well, for accuracy, line 4 should indicate –said subject comprising the reporter genera nm imaging agent--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 and 14 are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable over Meruelo et al (US 20050152838). 
Meruelo teach a method of imaging metastatic tumors (¶0028). The tumors are imaged by administering a construct comprising an imaging reporter gene that is responsive to a substrate (see e.g. Figure 7 and  ¶0017). The construct comprises tumor specific promoters (see e.g. ¶0134). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633